NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued November 20, 2013
                               Decided November 26, 2013

                                          Before

                           DANIEL A. MANION, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge            

                                    ANN CLAIRE WILLIAMS, Circuit Judge

No. 13‐1745

QUAN JIANG,                                       Petition for Review of an Order of the
    Petitioner,                                   Board of Immigration Appeals.

      v.                                          A089 697 319

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent. 




                                         O R D E R

      Quan Jiang, a 37 year‐old native of China living in the United States without
authorization, seeks relief from removal. He told an immigration judge that he left his
home country after police discovered him at a house church, detained and beat him,
No. 13‐1745                                                                             Page 2

and ordered him to perform manual labor. He fears persecution by the Chinese
government based on his religion (Christianity). The IJ denied Jiang relief from removal
after concluding that Jiang’s testimony was inconsistent, he failed to provide
corroborating evidence of his religious activities, and he was therefore not credible. The
Board of Immigration Appeals dismissed his appeal. Substantial evidence supports the
agency’s decision, so we deny the petition.

       Born in Liaoning province, Jiang attended college, got a job, and married there.
He suffered a workplace injury in February 2005, which caused him to lose his job and
become depressed as he could no longer support his family. He soon began studying
the Bible to relieve his depression and attended weekly services at a church that was not
approved by the Chinese government.

        Jiang offered varying testimony about a Bible‐study session that the police
disrupted when they responded to a report of an “illegal gathering.” The police, Jiang
said, searched the home where he and four others were meeting, confiscated two Bibles,
“tore one Bible into pieces,” arrested them, and questioned them at the local station.
Jiang testified that he organized this gathering after he finished work one day. When
the IJ reminded him that he had testified that he was studying the Bible because he was
not working, Jiang replied that “simply because I didn’t work doesn’t mean that my
friends didn’t work. They can call.” Jiang also gave different accounts of the timing of
this arrest. At first, Jiang dated the arrest to July 2006, but then stated that it occurred in
February 2007. Jiang’s parents wrote that the arrest occurred in July 2006, but that is
when Jiang says he was baptized. Finally, in describing that baptism, Jiang’s testimony
also alternated: he first stated that his pastor was present, then he reversed himself and
said that the pastor was unavailable that day, and finally he maintained that the pastor
came and then left.

        Jiang asserted that police detained him for a week after his arrest and repeatedly
interrogated him. During the first interrogation, police showed him the damaged Bible
and accused him of involvement with anti‐government influences. Dissatisfied with
Jiang’s response that the Bible just “spread[s] gospels,” the interrogator, Jiang testified,
threw him against a wall, handcuffed him to a radiator, electrocuted him with an
electric baton, slapped his face, and knocked out one of his teeth. During further
questioning, police shone a desk lamp in his eyes. Later, Jiang said, he was forced to
hold a book to his chest, which the interrogator repeatedly hit with a hammer until
Jiang became faint.
No. 13‐1745                                                                           Page 3

       Jiang also described the events after his release, again offering varying evidence.
A police captain ordered him to report back to the station to clean it. According to
Jiang’s written statement, the police ordered him to report monthly. He later testified,
however, that the police initially required him to report weekly, and then permitted him
to report every other week. Jiang explained that his improved memory and a desire to
give a simple written statement explain the inconsistency in these statements; the IJ
accepted his explanation. Jiang also testified that to secure his release, his parents
informed him that they had paid 10,000 yuan for his bail. Finally, Jiang recalled that
before he left the station, police told him to promise to refrain from church activities,
but he refused.

        After five months Jiang got fed up with reporting to the police and decided to
flee, leaving behind his family in China. Jiang came to the United States on a six‐
months’ visitor’s visa in September 2007 and, fearing religious persecution, timely
applied for asylum, withholding of removal, and relief under the Convention Against
Torture. He says that he continues to practice Christianity, attending Sunday services at
a church in Chicago. He testified that he joined this church in 2003. This is four years
before he arrived in the United States.

        Before Jiang’s final hearing in January 2011, the IJ discussed with him the need
for corroborating evidence. The IJ ordered him to submit documents showing his
ongoing religious practice in the United States, such as an affidavit from his pastor or a
fellow parishioner, and a list of witnesses he planned to present. Jiang submitted
documents from his parents, but did not produce evidence of his current religious
activities or a witness list. He explained at his January 2011 hearing that he planned to
bring a witness from his Chicago church, but asserted that the witness was ill and could
not attend the hearing.

        The IJ rejected Jiang’s application for relief. Identifying several inconsistencies,
some of which the IJ deemed “minor,” the IJ concluded that Jiang was not credible and
that he failed to provide corroboration of past persecution or of his ongoing religious
practice and consequent fear of future persecution. Accordingly, the IJ denied all relief.
The Board of Immigration Appeals upheld the adverse‐credibility finding, pointing to
inconsistencies regarding the date of Jiang’s arrest, his pastor’s presence at his baptism,
and his employment status when arrested. The Board also upheld the IJ’s ruling that
Jiang failed to corroborate his testimony, noting that Jiang’s only corroborating
evidence, a letter from his parents, contradicted his testimony regarding the date of his
arrest.
No. 13‐1745                                                                         Page 4

       Jiang argues on appeal that the discrepancies in his statements and the record are
“minor,” so it was error for the agency to rely on them in finding him incredible. He
also asserts that the agency improperly discounted the probative value of his
corroborating evidence and erred by requiring further corroboration. He does not
contend that additional corroboration was unavailable to him. 

       Since the Board adopted and supplemented the IJ’s decision, we review both
opinions. See Abraham v. Holder, 647 F.3d 626, 632 (7th Cir. 2011); Surganova v. Holder,
612 F.3d 901, 904 (7th Cir. 2010). We uphold the agency’s factual findings when they are
supported by substantial evidence and overturn them only if the evidence compels a
different result. See Abraham, 647 F.3d at 632; Krishnapillai v. Holder, 563 F.3d 606, 615
(7th Cir. 2009). Because Jiang filed his application after May 11, 2005, the REAL ID Act
applies: a credibility determination may be based on any non‐trivial inconsistencies,
even those that do not go “to the heart of the applicant’s claim.” 8 U.S.C.
§ 1158(b)(1)(B)(iii); Hassan v. Holder, 571 F.3d 631, 637 (7th Cir. 2009); Mitondo v.
Mukasey, 523 F.3d 784, 787–88 (7th Cir. 2008).

        Substantial evidence supports the adverse‐credibility determination. The IJ and
Board discredited Jiang’s testimony because of a litany of discrepancies in his pre‐
hearing statements and the record. Two of these discrepancies go to the heart of his
claim. First, he testified inconsistently about the timing of his religious activities. He
professed in his application and at the hearing that he discovered Christianity only after
he lost his job. But he testified that he was arrested at a Bible‐study session that he
organized when he returned home from work one day. When confronted with this
discrepancy, Jiang simply changed his testimony to say that the meeting occurred after
his friends, not he, finished work. Second, the month when police allegedly arrested
and beat Jiang fluctuated: Jiang presented a letter from his parents stating that he was
arrested in July 2006, and at first he agreed with that. But he soon changed his
testimony, maintaining that the arrest occurred in February 2007. The record also
discloses discrepancies about Jiang’s religious practices. Jiang’s story about his pastor’s
participation at his baptism flip‐flopped. At first the pastor was present, then he was
not, then he was present for a while. Jiang also testified that he joined his Chicago
church in 2003. But this was four years before he came to Chicago.  

       Jiang replies that the IJ deemed these many inconsistencies “minor.” But the only
discrepancy that the IJ thought Jiang adequately explained was the variation in how
often he said he had to report to the police. The other inconsistencies all relate to the
timing of his alleged past persecution and his religious practices. Even if they are minor
No. 13‐1745                                                                          Page 5

in isolation, they are not trivial when combined, so the agency did not err in concluding
that, based on these inconsistencies, Jiang lacked credibility. See, e.g., Abraham, 647 F.3d
at 633 (finding adverse‐credibility ruling properly supported by petitioner’s
inconsistent testimony regarding time line of events); Lin v. Holder, 630 F.3d 536, 544
(7th Cir. 2010) (upholding adverse‐credibility determination where petitioner gave
inconsistent dates for wife’s abortion and contradicted forced‐sterilization allegation by
testifying that wife was capable of having children); Krishnapillai, 563 F.3d at 618 (ruling
that IJ did not err by discrediting petitioner’s explanation that inconsistency in
application and testimony regarding timing of departure from native country was
mistake).

       Jiang next contends that the agency improperly required corroboration. The IJ
may require corroborating evidence that is reasonably available to the petitioner, even
when the IJ finds a petitioner otherwise credible. 8 U.S.C. § 1252(b)(4); Abraham, 647
F.3d at 633; Krishnapillai, 563 F.3d at 618. Jiang’s only “corroborating” evidence of his
past persecution actually contradicted him. The letter from his parents states that he
was arrested in July 2006, yet Jiang maintained that he was arrested six months later.
Because of the contradiction, the agency permissibly discounted this evidence and
required additional corroboration of his alleged past persecution and religious activity.
See Abraham, 647 F.3d at 633–34; Lin, 630 F.3d at 543. In particular, the agency
reasonably expected Jiang to provide the evidence it requested—an affidavit from his
current pastor or a fellow parishioner to confirm his continued religious practice. See
Abraham, 647 F.3d at 633; Krishnapillai, 563 F.3d at 618–19. Jiang has never contended
that this evidence was unavailable to him; rather, he asserts that the one parishioner he
intended to call as a witness was ill the day of the hearing. But that assertion does not
explain why he could not produce written statements, as requested.

       Thus, we DENY the petition for review.